Case 2:20-cv-06373-GW-KK Document 20 Filed 09/15/20 Page 1 ORE WRAND 7478-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-6373-GW-KKkx Date September 15, 2020
Title Antiwan Lavar Cole v. Winco Foods Foundation, Inc., et al. Page 1of1

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS - ORDER

This action was removed to federal court on the grounds of diversity as per 28 U.S.C. §
1332. See Docket No. 1. On September 2, 2020, the Court issued an order to show cause re subject
matter jurisdiction (“OSC”) because one of the defendants was a limited liability company
(“LLC”) and the removal papers had failed to delineate the citizenship as to each and every
member of the LLC. See Docket No. 16. On September 8, 2020, Defendants filed a response to
the OSC stating, inter alia:

Defendants are unable to make a full and accurate statement of the membership to
the Court as required by the [OSC]. However, upon initial analysis of the
membership, it is likely that at least one employee member of WinCo Foods, LLC
would qualify as a citizen of California... . As such, Defendants request that the
Court, on its own motion, remand the matter to California State Court.

See Docket No. 18.
In light of Defendants’ response to the OSC, the Court forthwith remands the matter

back to state court pursuant to 28 U.S.C. § 1447(c). The Court does not order the payment of costs
or attorney fees.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
